Citation Nr: 1401084	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1975 to August 1979.  He then had additional service in the Navy Reserves, which included periods of active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In October 2008, the Veteran and his mother testified at the Togus RO before a Decision Review Officer (DRO).  While the Veteran was also invited to testify at a personal hearing before a Veterans Law Judge, he declined that opportunity.

In February 2010, the Board remanded the above-captioned claims for additional development.  The Board then denied both claims in a May 2011 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Veterans Court).  In response, the Veterans Court issued a December 2012 Memorandum Decision and a concurrent Order, vacating the May 2011 denial and remanding the Veteran's claims to the Board for reconsideration.  The Board, in turn, remanded those issues to the Agency of Original Jurisdiction (AOJ) for further development pursuant to the Memorandum Decision and Order.  

The Board finds that, for the reasons that follow, there has been substantial compliance with its latest (June 2013) remand such that appellate review may once again proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the prior remand instructions met with substantial compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
FINDINGS OF FACT

1.  The Veteran's currently diagnosed low back disabilities (degenerative joint disease and degenerative disc disease of the lumbar spine herniated nucleus pulposus) did not manifest while he was on active duty, or to a compensable degree within one year of his Navy discharge, and are otherwise unrelated to any aspect of his qualifying active service, including any period of ACDUTRA.

2.  The Veteran does not have a current acquired psychiatric disability that is etiologically related to any aspect of his qualifying active service, including any disability caused or aggravated therein.  


CONCLUSION OF LAW

1.  The criteria for service connection for a low back disability not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this discussion, the Board notes that it has reviewed all the evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

While the Board is obligated to provide adequate reasons and bases for its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims for service connection for low back and acquired psychiatric disabilities and on what the evidence of record shows, or fails to show, with respect to those issues.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before proceeding to the merits of a perfected appeal, the Board must consider whether VA has met its duties to notify and assist the Veteran under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Hence, the Board will now address each of these statutory duties in the order set forth below.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claims at issue.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

VCAA notice must generally be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
 
In this case, VCAA notice was provided through a letter issued in May 2007, prior to the initial unfavorable adjudication.  The May 2007 letter advised the Veteran of the specific evidence needed to establish his service-connection claims, as well as his responsibilities, and those of VA, for obtaining such evidence.  That letter also provided the Veteran with a detailed description of how VA assigns a disability rating and an effective date following the grant of service connection.  As such, that letter not only comported with the Pelegrini notice provisions but also satisfied the heightened VCAA requirements set forth in Dingess.  

The Board acknowledges that the above correspondence predated and, thus, did not address the revised regulatory provisions governing service connection for posttraumatic stress disorder (PTSD).  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010).  However, the Board finds that specific notice of those revisions is unnecessary in this instance.  That is because the Veteran has neither alleged nor otherwise shown that his acquired psychiatric disorder claim encompasses a diagnosis of PTSD.  As such, there is no reason to believe that he would benefit from additional notice of provisions that only concern that particular disorder.  Therefore, absent other evidence to the contrary, the Board finds that VA has fully met its duty to notify the Veteran under 38 C.F.R. § 3.159(b).

Duty to Assist

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  Specifically, the AOJ has obtained copies of his service treatment records (STRs), service personnel records (SPRs), and pertinent VA and private medical records.  The Board recognizes that one of those private medical records references a series of low back X-rays that have not been associated with the claims file.  See June 10, 2003, Report of "Dr. J.A.L." (referring to findings contained in "X-rays from Calais Regional Hospital from 12-30-85").  For this reason, the Board directed the AOJ to contact the Veteran and request that he submit a copy of his December 1985 private X-ray report, or authorize VA to obtain it on his behalf.  See July 2013 Board Remand at 3-4.  However, while the AOJ has duly complied with the Board's Remand instruction, the Veteran has declined to cooperate.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (stating that failure of appellant to cooperate in development of evidence could subject claimant to risk of adverse adjudication based on an incomplete and underdeveloped record).  Accordingly, the Board finds that further efforts to obtain a copy of that private X-ray report would only delay adjudication, without benefiting the Veteran, and, thus, should not be undertaken.  See Sondel v. West, 13 Vet. App. 213 (1999).

Nor should any other evidentiary development be undertaken in support of this appeal.  The Veteran has already been afforded VA examinations, which have yielded medical opinions addressing both of his service-connection claims.  The Board recognizes that the initial (April 2009) medical opinion elicited with respect to his low back claim was later rejected by the Veterans Court.  However, VA has since addressed the Court's concerns by eliciting a follow-up (July 2013) opinion, which is adequate to decide that issue.  Similarly, the August 2007, July 2008, and August 2013 VA examinations and opinions rendered with respect to the Veteran's psychiatric claim are adequate for rating purposes in the absence of any evidence to the contrary.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  As such, the Board considers it unnecessary to remand for a new examination or medical opinion with respect to either service-connection claim.  

Having thus established that eliciting additional records, or another VA examination, would serve no useful purpose, the Board finds that further development on procedural grounds is also unnecessary in this case.  That is because there has already been substantial compliance with its latest remand directives by virtue of the development, summarized above, and the September 2013 SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In that readjudication, the AOJ has expressly addressed the latest VA examination results and the other pertinent evidence obtained since the prior SSOC.  Even if such evidence had been omitted, however, the Board would presume that the AOJ had performed its duties "correctly, fairly, in good faith, and in accordance with law and governing regulations,"  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc. v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)).  Indeed, courts presume that, "in the absence of clear evidence to the contrary," public officers have "properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  Accordingly, absent any showing to the contrary, the Board presumes the AOJ has met its obligation to consider all other evidence added to the record since the previous SSOC.  See 38 C.F.R. § 19.31.  

In further compliance with the fundamentals of due process, the Veteran has been afforded a hearing before a DRO in support of this appeal.  He has not contended, and the record has not otherwise shown, that the DRO who chaired the hearing either failed to fully explain the issues presented or neglected to suggest the submission of evidence that may have otherwise been overlooked.  As such, the Board is satisfied that the requirements set forth in 38 C.F.R. § 3.103(c)(2) have been met with respect to that proceeding.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, while the Veteran also has been offered the opportunity to appear at a hearing before a Veterans Law Judge, he has expressly waived his right to do so.  It follows that he may not be regarded as prejudiced by the lack of additional sworn testimony that may have otherwise been elicited in support of his claims.  Furthermore, there is no indication that the Veteran has been denied due process at other time throughout this appeal.

Accordingly, the Board finds the Veteran has had the opportunity to meaningfully participate in the adjudication of his claim for service connection for low back and acquired psychiatric disorders.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Analysis

The Veteran contends that, on two occasions during active service, he injured his lower back, thus incurring permanent disabilities of the lumbar spine for which service connection is warranted.  See DRO Hearing Tr. at 2.  He further contends that the pain and suffering associated with those disabilities caused him to develop depression and related mental problems for which VA benefits are also warranted.

The Board is required to consider all theories of service-connection entitlement raised either by the claimant or by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  Thus, in light of the Veteran's contentions, the Board will consider whether to award service connection for one or more of his low back or acquired psychiatric disabilities on a direct basis.  In addition, the Board will consider whether to grant the Veteran's acquired psychiatric claim as secondary to any low back disability for which service connection is established.  See 38 C.F.R. §§ 3.303, 3.310.  The Board will also consider whether any low back or acquired psychiatric disability identified as chronic under 38 C.F.R. § 3.309(a) may warrant the award of VA benefits on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Having thus determined which theories of service connection are potentially applicable in this case, the Board now turns to the underlying legal criteria.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for a disability resulting from a disease or injury that was incurred or aggravated while performing active duty for training (ACDUTRA), or for a disability resulting from an injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013).

To establish service connection on a direct basis, there must be probative evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service incurrence or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

To establish service connection on a secondary basis, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus between the two.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Moreover, while not applicable in the instant case, the provisions of 38 C.F.R. § 3.310(b) direct that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability will itself be service connected, with compensation payable for the degree of disability over and above that which existed prior to the aggravation.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In addition to the foregoing theories of direct and secondary entitlement, service connection may be rebuttably presumed for chronic diseases enumerated under 38 C.F.R. § 3.309(a), which manifest in service or within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Such diseases, which include degenerative joint disease (but not degenerative disc disease), may be presumptively connected to service based upon a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

To prevail under any of the applicable theories of service connection outlined above, a claimant must meet the threshold evidentiary requirements, while the Board must assess the competency and credibility of the evidence presented so as to determine its overall probative weight.  See Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009) (noting that the claimant bears the burden of establishing all of the elements of his claim, including the nexus requirement); see also Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In this case, the Board finds the weight of the evidence to be insufficient to grant either of the Veteran's service-connection claims.  The Board's specific reasons and bases with respect to each claim are set forth below.

      A.  Low Back Disability

In support of this initial claim, the Veteran has directed the Board's attention to VA and private medical records, which are replete with complaints and clinical findings of low back pain and related symptoms.  Those symptoms have been found to comport with diagnoses of degenerative joint disease (DJD) and degenerative disc disease (DDD) with herniated nucleus pulposus (HNP) of the lumbar spine.  While such evidence of current disability is sufficient to meet the threshold requirement for service connection, however, the remaining criteria (in-service incurrence or aggravation and nexus) have not been satisfied.  See Hickson, 12 Vet. App. at 253.  

With respect to the in-service incurrence/aggravation element, the Board recognizes that the Veteran has attested to a pair of low back injuries incurred aboard a Navy warship.  See DRO Hearing at 2.  In describing the first alleged injury, he has testified that he "hear[d] a crack and a pop," then fell to his knees and experienced "excruciating [lower back] pain."  Id.  The Veteran has described the second alleged injury in similar terms, stating that, while lifting weights, he heard another "pop," which caused him to fall to his knees again, further straining his back.  Id.  He has emphasized that this second incident also affected his head, which felt like it "was going to explode," and caused him to "mentally [lose] it."  Id.  

The Board acknowledges that the Veteran is competent to describe the circumstances under which he injured his back in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Moreover, the Board is mindful that the Veteran's account has been corroborated by testimony from his mother, who allegedly spoke with him while he was recovering from his in-service injuries, and by written statements from three of his fellow ex-service members, who purportedly witnessed those injuries.  Just as the Veteran himself is competent to attest to matters that lie within his own experience, those other parties are likewise capable of relaying what he said or did in their presence.  Id.  

Notwithstanding the competency of the above lay evidence, however, the Board has reason to question its credibility in light of the contradictory evidence of record.  See Caluza v. Brown, 7 Vet. App. at 511 (noting that the credibility of a claimant or witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Such evidence includes the Veteran's STRs, which are wholly devoid of any complaints or clinical findings of low back injuries.  In fact, those records indicate that, while the Veteran was hospitalized for an extended period in September 1977 and sought additional outpatient treatment on several other occasions in service, he was consistently found to be free of any residuals of low back, head, or lower extremity trauma.  See September 1977 Clinical Notation (noting examination of the extremities was normal); September 1977 Physical Examination (indicating that the Veteran's back and lower-extremities were "clear" of abnormalities); September 1977 Report of Past Medical History (noting "no serious illness"); September 3, 1977, to September 13, 1977 Narrative Summary of Hospitalization (noting that physical examination results were "within normal limits"); September 15, 1977, Clinical Notation (addressing Veteran's medical history and noting that there was no recent operation or head injuries and no injuries); Naval Regional Medical Center Report (undated) (referring Veteran's history of drinking excessively and becoming progressively disorganized).  

The Veteran has alleged that the two injuries he sustained in service related to his back caused him to lose it mentally.  However, when addressing the Veteran's state of mind while he was hospitalized in September 1977, back pain was not documented.  In the "Nursing Admission Summary," which was completed at the time the Veteran entered the hospital, when addressing the Veteran's complaints, the nurse wrote that the Veteran complained of a "stomach ache."  That was the only physical complaint documented at that time.  Thus, the Veteran had the thought processes to report stomach pain and the Board finds that he had been experiencing back pain at that time, he would have reported it as well.

The hospitalization records show notations that the Veteran's wife was pregnant with their first child and that he had heard bad news from home.  The Veteran had testified that he complained of his back pain but that such complaints did not make it into the treatment records.  However, in a September 1977 physical examination report, when the examiner was addressing the Veteran's past medical history, the examiner wrote no serious illnesses; usual childhood diseases without sequelae; medications, none; allergies, no known allergies; surgeries, appendectomy at 9 years old; injuries, none.  The Board accords this examination report high probative value because it was made contemporaneously with the Veteran's service and at the time the Veteran claims he "lost it" psychiatrically as a result of his back pain.  The Board finds no reason to question the facts reported in this record as being indicative of what the Veteran reported to the examiner.  Such clinical findings are consistent with the other service treatment records in that the Veteran was not reporting severe back pain.  

Similarly, the report of the Veteran's August 1979 service discharge examination shows that clinical evaluation of the spine and other musculoskeletal system was normal.  February 1982 and August 1983 Reports of Medical Examination also show that clinical evaluations of the spine at both of those times were normal.  

The Board recognizes that the mere absence of contemporaneous medical evidence is insufficient, standing alone, to discredit Veteran's current account of in-service low back injuries.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence," such as clinical findings in service).  However, the August 1979, February 1982, and August 1983 Reports of Medical Examination show that the spine was clinically normal, which is affirmative evidence that the Veteran's spine was found to be normal at those times.  

Additionally, the Board considers it significant that, even after leaving active duty and entering the Reserves, the Veteran continued to deny any history of recurrent low back pain or related symptoms, and none was clinically shown.  See February 1982 and August 1983 Reports of Medical History and Medical Examinations (showing that the Veteran denied ever having "recurrent back pain" and that clinical evaluations of his spine and musculoskeletal system were all normal); see also March 1983 Clinical Record (including Veteran's signed certification "that to the best of [his] knowledge, [he had] suffered no injuries or diseases during this period of [active duty for training]."  It must be noted that the Veteran had the thought processes to check "yes" to one symptom he had experienced in February 1982 (history of scarlet fever) and to two symptoms he had experienced in August 1983 (history of scarlet fever and frequent or painful urination).  In other words, it was not as though the Veteran checked "no" to all the symptoms listed, but took the time to check "yes" to those symptoms that applied to his medical condition.  The Veteran specifically denied having recurrent back pain in 1982 and 1983.  Such evidence tends to make it less likely that the Veteran developed a chronic low back disability from injuries he sustained in 1977.  Indeed, it was not until his January 1985 Reserve examination that, for the first time, he reported a history of recurrent lower back pain (he also reported a history of scarlet fever).  Even then, however, clinical evaluation of the spine was found to be normal.  

Tellingly, the earliest clinical documentation of degenerative changes to the lumbar spine is dated in the late 1990s, when the Veteran injured his back while working at a paper mill and sought worker's compensation from his civilian employer.  He subsequently submitted a 2003 claim for Social Security Administration (SSA) disability benefits in which he indicated that the "back injury" impairing his ability to work had "first bother[ed]" him in December 1998.

The Board is cognizant that medical records from this period also reference an earlier X-ray examination of the Veteran's lumbar spine.  However, as noted in the preceding section, the Veteran has declined to submit copies of those December 1985 X-rays, or to provide information that would enable VA to elicit them on his behalf.  Accordingly, the Board finds that, to the extent such evidence exists but has not been obtained, the responsibility lies with the Veteran.  See Wood, 1 Vet. App. at 193 (VA's duty to assist is not a one-way street); see also Kowalski, 19 Vet. App. at 178. 

Even if associated with the Veteran's claims file, however, it is far from clear that the December 1985 spine X-rays would lend much support to his appeal.  Indeed, the private clinicians who reviewed those X-rays have all commented that they are largely unremarkable.  See June 10, 2003, Medical Record from Dr. J.A.L. (noting that December 30, 1985, X-rays showed "a nearly normal disk at L4-5 and L5-S1"); see also June 2004 report of Independent Medical Examination (IME) by "Dr. M.J.D." (describing December 30, 1985, X-rays as indicative of "well-preserved disc at L4-5, L5 S1"with "no evidence of spondylolisthesis").  

While minimizing the significance of the December 1985 X-rays, however, the June 2004 IME examiner's report acknowledges that the onset of the Veteran's degenerative disc disease may have predated his civilian work injuries.  Id.  That report is consistent with the findings of another private clinician, "Dr. M.," who examined the Veteran in connection with his SSA disability claim and indicated that the "degenerative changes currently apparent throughout his lumbar spine may have preceded his civilian work injuries."  See March 2003 Statement from Dr. M.  That private clinician further observed that the Veteran's "long-standing degenerative process could have occurred naturally or from multiple different causes," but that, "if it was due to injury, [then] the injury happened long before the first reported [civilian] work-related injury in 1998."  Id.  In a subsequent assessment conducted in December 2003, Dr. M. again opined that the Veteran's degenerative spine changes were not caused by his civilian employment, but declined to comment further as to their etiology.

While mindful of the above findings of the IME Examiner and Dr. M., the Board nevertheless observes that their probative value is undermined by their inherently speculative nature.  See 38 C.F.R. § 3.102 (2012) (a finding of service connection may not be based on a resort to speculation or even remote possibility); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or be related to service, is too speculative to establish the presence of the claimed disorder or any such relationship).  Indeed, neither private clinician went so far as to opine that the degenerative changes to the Veteran's lumbar spine definitively predated his civilian work injuries.  Rather, those clinicians stated only that such changes may have had an earlier date of onset, particularly if they stemmed from a previous incident of low back trauma, which neither clinician confirmed.  Moreover, although Dr. M. was clear that those changes were not the direct result of any civilian work injury, he declined to attribute them to a specific in-service back injury, or other event associated with the Veteran's active service.  

Based on these findings, and on the other pertinent evidence of record, the Board concedes that the inception of the Veteran's current lumbar spine disabilities likely predates his civilian work injuries, and may well have coincided with his first recorded complaints of low back pain in 1985.  Nevertheless, the Board finds that the record does not support a finding of in-service incurrence or aggravation of any of those current disabilities, as the Veteran now claims.  

As discussed, the record is devoid of any complaints or clinical findings or low back abnormalities throughout the Veteran's entire period of active service from 1975 to 1979.  Moreover, he did not report any such abnormalities for several years following that period.  To the contrary, the Veteran consistently denied any low back problems prior to undergoing his Reserve Service Examination in January 1985.  Even then, however, he did not attribute his complaints of recurrent low back pain and related symptoms to his active duty.  Nor did he do so at any time prior to seeking service connection for a lumbar spine disability.

The Board recognizes that the Veterans Court has since emphasized that these earlier statements, in which the Veteran either flatly denied or declined to mention any low back problems, are not inherently more probative than the countervailing assertions he has made since filing his May 2007 claim for service connection.  In essence, the Veterans Court disapproved of the Board's holding the Veteran's post-May 2007 statements in lower regard merely because they were rendered in the pursuit of VA benefits.  See December 2012 Memorandum Decision at 14 (citing Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) for the proposition that, while personal interest may affect the credibility of the evidence, the Board may not disregard a claimant's testimony simply because he or she stands to gain monetarily).  

The Board regrets having given the Court the wrong impression as this is not the reason why it initially perceived and, indeed, has continued to regard the Veteran's earlier statements as more credible than his current assertions.  Rather, the Board has relied more heavily on the Veteran's pre-May 2007 statements because they were made while he was seeking medical treatment and, thus, had a particular motive to be truthful during so that he would be afforded appropriate care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care).

Moreover, the Board considers the earlier statements from the Veteran significant insofar as showing that, far from eschewing in-service medical care, he sought treatment on numerous occasions while on active duty.  As such, the Board reasons that, had he been experiencing the effects of one or more significant low back injuries during that period, he would have alerted his in-service service treating providers, as he did with respect to his other physical and mental ailments, rather than waiting for several years to report such symptoms.

Furthermore, the Board observes that the Veteran's pre-May 2007 statements were rendered closer to the time of his active service, when he presumably would have had a better memory of any injuries incurred therein.  That is yet another reason for assigning greater evidentiary weight to his earlier statements, relative to those that he has made recently and those that have been concurrently offered on his behalf by his mother and fellow ex-service members.  Indeed, without disparaging those other parties' motives, the Board considers the significant lapse in time since the Veteran's alleged in-service injuries to be a factor that weighs against the overall credibility of their recollections of such injuries.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is within its discretion to consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were provided in weighing credibility). 

However, the Board's most compelling reason for finding the Veteran's earlier statements to be more credible than his ensuing assertions, and those of his mother and fellow ex-service members, lies in the clinical evidence of record.  That evidence clearly shows that the Veteran did not have any significant lumbar spine abnormalities during active duty, or for several years thereafter.  To the contrary, as previously noted, clinical evaluations of the spine in August 1979, February 1982, and August 1983 were all normal.  Additionally, the private clinicians who reviewed the X-rays taken on December 30, 1985, observed that, of that date, the Veteran was not experiencing much, if any, lumbar spine degeneration.  It follows that the degenerative changes upon which his current low back claim is predicated had their onset after those X-rays were taken and, thus, well after his period of active service.  

Indeed, this was the conclusion reached by both of the VA clinicians who examined the Veteran in connection with his appeal.  The Board recognizes that the initial (April 2009) VA examiner's findings were legally inadequate as they failed to sufficiently address the lay evidence of record, as well as the findings of Dr. M. and the other private clinicians who reviewed the Veteran's 1985 X-rays.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  However, pursuant to the Veteran Court's Memorandum Decision, the Board remanded the appeal for a follow-up VA examination, which has yielded an addendum opinion that comprehensively accounts for all relevant evidence, both clinical and lay.  Indeed, this is evident from the July 2013 VA examination report, which not only addresses the Veteran's current contentions, recorded in the course of the clinical interview, but also references the most up-to-date contents of his claims file, which was forwarded to the examining clinician in its entirety.  By virtue of that records review, and the concurrent clinical examination, the July 2013 VA examiner has effectively demonstrated a robust understanding of the pertinent facts of this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion depends on whether the opining clinician is fully informed of the pertinent facts, i.e., history, of the case).  Moreover, the Board is satisfied that, by providing a detailed rationale that accurately reflects the Veteran's pertinent medical history, the July 2013 VA examination report has described his overall disability picture in sufficient detail to allow for a fully informed evaluation of his claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding an examination report adequate where it describes the disability in sufficient detail to make a fully informed decision).  

Even as the July 2013 VA examiner has effectively reconciled the inadequacies inherent in the July 2009 report, however, he has also has concurred with his predecessor by finding that the Veteran's current lumbar pathology is inconsistent with his "reports [of] straining his back on [active duty]."  See July 2013 VA Examination Report at 8.  

Accordingly, the Board finds that the July 2013 VA examiner's observations, and the preponderance of the other evidence of record - most notably, the Veteran's own prior statements and the clinical findings of his treating physicians, detailed above - outweighs his current account of injuring his lower back on two occasions during active duty.  This, in turn, weighs against a finding of in-service incurrence or aggravation, which is a crucial element of his claim for service connection.  

The Board's analysis of this element does not end here, however, as the Veteran's qualifying active service was not limited to his initial period of active duty.  To the contrary, he also had subsequent periods of ACDUTRA in the Navy Reserves.  Nevertheless, he has not alleged, and the record has not otherwise suggested, that he incurred or aggravated a low back injury during any of these later periods of qualifying active service.  Moreover, the Veteran has not offered any arguments, nor introduced any evidence, which otherwise establishes the in-service incurrence/aggravation element of his claim.  Accordingly, the Board finds that this particular prerequisite for direct service connection has not been met in his case.  

Even if the Board were to accept the Veteran's account of in-service low back injuries, or to otherwise concede that he sustained lumbar trauma during one or more of his periods of qualifying active service, he still would not be able to prevail in his claim for service connection without probative evidence linking such in-service trauma to one or more current lumbar spine disabilities.  No such evidence of an in-service nexus has been presented here.  Instead, the VA clinician who most recently examined the Veteran has attributed his current lumbar spine disabilities to the physical rigors of his civilian employment, opining in this regard:

Medical records indicate that [the Veteran's] first back problems began at the paper mill in 1998 (see note from [Dr. D.] 6/2004) and this was followed by other work-related injuries and aggravations.  Diskogram in 2003 shows evidence of new DDD and HNP.  A back X-ray in 1985 shows very normal disc spaces with no evidence of DDD at that time; thus his DDD had it's [sic] onset between 1985 and 2003, while working at the mill. 

See July 2013 VA Examination Report at 8 (emphasis added).

The July 2013 VA examiner has further opined that: 

If the [V]eteran's report of in-service injuries were accepted as true, then, based on the history of symptoms he provided, he would have likely sustained a lumbar strain (since he clearly had normal appearing disc spaces on a good X-ray in 1985 - he had the original with him today).  His back pain in recent decades is due primarily to DDD with HNP with radiculopathy bilaterally right > left leg, as well as facet DJD, based on extensive medical records.  There is no evidence that he has a lumbar strain condition causing his low back pain.  Thus, his current condition/diagnosis is not as likely as not related to a muscle strain.

Id. 

With the above rationale, the July 2013 VA examiner's opinion makes clear that, even if the Veteran's account of in-service low back injuries were substantiated by the other evidence of record, a nexus still would not exist between his active service and current lumbar pathology.  Moreover, the Board considers that VA examiner's opinion to be probative for purposes of deciding this appeal for the reasons outlined above.  

In addition, the Board considers it significant that this clinician's negative findings with respect to nexus are uncontroverted by any of the other competent opinion evidence of record.  Indeed, the April 2009 VA examiner arrived at a similar conclusion regarding the lack of any nexus between the Veteran's service and current disability.  Moreover, none of his treating providers has found evidence of such a relationship.  To the contrary, even the aforementioned private clinicians who speculated that the degenerative spine changes to the Veteran's spine preceded his civilian work injuries in the late 1990s did not go so far as to attribute those changes to any aspect of his active service.  Rather, those clinicians left open the possibility that the degenerative changes to the Veteran's spine could have occurred at any time subsequent to his December 1985 X-rays, which, as noted previously, were taken several years following his military discharge.  As such, those clinicians' findings, while speculative and therefore lacking in stand-alone probative value, are not in inherent disagreement with the July 2013 VA examiner's opinion that the Veteran's current lumbar spine disabilities post-date his active service and are unrelated to any aspect of that service.

The Board is mindful that the Veteran himself is in disagreement with the July 2013 VA examiner's unfavorable nexus opinion.  Moreover, the Board does not question the sincerity of the Veteran's own belief that his current back problems had their direct onset in service.  While a layperson, he is certainly competent to opine on matters that lie within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Such matters, however, do not include the etiology of his current lumbar diagnoses (DJD and DDD with HNP), which must be addressed by a medical expert.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Indeed, that is particularly true where, as here, there is evidence of intercurrent lumbar injuries.  Accordingly, the Board finds that the Veteran's own lay opinion, standing alone, is insufficient to refute the negative nexus findings of the VA expert examiner. 
 
For the foregoing reasons, the Board finds that, even assuming, without conceding, the credibility of the Veteran's account of in-service low back injuries, the record is insufficient to link his current lumbar disabilities to those alleged injuries, or to any other aspect of his active service.  

The record is also insufficient to establish such a relationship on a presumptive basis.  In this regard, the Board recognizes that, while the Veteran's DDD with HNP is not expressly contemplated by 38 C.F.R. § 3.309(a), his DJD of the lumbar spine falls within the category of arthritic disorders for which service connection may be rebuttably presumed under the applicable regulations.  38 C.F.R. §§ 3.307, 3.309.  However, the Veteran has not expressly contended that his currently diagnosed DJD manifested to a compensable degree during active service, or within the initial post-service year.  Nor does the record otherwise suggest that this was the case.  To the contrary, as discussed at length, while the Veteran sought treatment for numerous ailments during active service and in the years immediately thereafter, he did not complain of back pain at any time prior to January 1985.  This was well beyond the one-year post-service window required to meet the presumptive provisions of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309.  Moreover, while cognizant of the Veteran's subsequent service in the Reserves, the Board observes that those presumptive provisions do not apply to such periods of service, including ACDUTRA or INACDUTRA.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010).  

The Board acknowledges that an in-service nexus may also be rebuttably presumed based upon continuity of symptomatology, which may be demonstrated, in certain cases, through probative lay evidence.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1337-1338.  However, no such evidence has been presented in this case.  Indeed, to the extent the Veteran now contends that he has experienced continuous symptoms of low back pain since his 1979 discharge, his assertions are belied by his own prior statements, made while he was in active service and the Reserves, in which he explicitly denied having such symptoms.  The Board has afforded these earlier statements from the Veteran greater probative weight than his current unsubstantiated assertions, for the reasons delineated above.

In conclusion, the Board finds that the third and final evidentiary hurdle for service connection for a low back disability has not been met under any applicable theory of entitlement.  Thus, while mindful of the benefit-of-the-doubt doctrine, the Board finds that rule is not for application and that the benefits sought on appeal must be denied.  38 U.S.C.A. § 5107 (West 2002) 38 C.F.R. § 4.3 (2013).

	B.  Acquired Psychiatric Disability  

Having hereby concluded that the overall evidence preponderates against the Veteran's low back claim, the Board finds that the record is even less favorable with respect to his second service-connection claim.  Indeed, the report of the most recent (August 2013) VA examination conducted in support of that claim indicates that the Veteran does not currently meet the diagnostic criteria for any acquired psychiatric disability.  See August 8, 2013, VA Mental Disorders Examination at 4 (noting, in pertinent part, that the Veteran "does not meet the criteria for any DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th Ed.] diagnosis at this time").  Parenthetically, the Board notes that, while the newer DSM-V has been officially released, VA's governing provisions continue to explicitly reference the criteria in the DSM-IV.  See 38 C.F.R. § 4.130 (2013).  

While it appears from the above assessment that the Veteran does not have a currently diagnosed acquired psychiatric disability - and, thus, fails to meet the threshold criterion for service connection - the Board is cognizant that such a diagnosis has been rendered in the past.  Indeed, the August 2013 VA examiner expressly acknowledged this fact.  See August 8, 2013, VA Mental Disorders Examination at 1 (answering "yes" to the question of whether the Veteran now has or has ever been diagnosed with a mental disorder).  Moreover, the treatment records obtained in support of the Veteran's claim reference a diagnosis of depression, as do the reports of a previous VA psychiatric examinations conducted in connection with that claim.  See August 29, 2007, VA Mental Disorders Examination at 8 and July 24, 2008, VA Mental Disorders Examination at 5 (each diagnosing Axis I depressive disorder, not otherwise specified).  Such a diagnosis, even if rendered prior to the filing of the Veteran's claim for VA benefits, may be considered evidence of current disability in accordance with the precedential guidance from the Veterans Court.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the Board finds that such evidence is enough to satisfy the threshold criterion for service connection.  However, the remaining requirements have not been sufficiently substantiated on either a secondary or direct basis.

The Board acknowledges that, in addition to diagnosing depression, the August 2007 VA psychiatric examiner opined that the any mental health problems experienced by the Veteran at that time were secondary to his low back pain and related symptoms.  See August 29, 2007, VA Mental Disorders Examination at 8.  Similarly, the Board recognizes that the July 2008 VA psychiatric examiner noted that the severity of the Veteran's depressive symptoms appeared to be related to the pain and related symptoms he experienced in his lower back.   See August 8, 2013, VA Mental Disorders Examination at 5.  Nevertheless, for the reasons outlined above, the Board has decided not to grant VA benefits for any current low back disability.  Accordingly, such a disability may not serve as the basis for a secondary award of service connection.  See 38 C.F.R. § 3.310; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  Moreover, the Veteran has not been awarded service connection for any other disabilities and, thus, may not prevail in his current claim for VA benefits on the basis of secondary causation or aggravation.  

Nor may the Veteran prevail under a direct theory of entitlement.  The Board recognizes that his STRs reveal that, in September 1977, he experienced an acute psychiatric episode that necessitated hospitalization.  While such evidence is sufficient to meet the in-service incurrence/aggravation element for service connection, however, the third and final requirement (nexus) has not been established.  See July 24, 2008, VA Mental Disorders Examination at 4-5.

The Board considers the July 2008 VA examiner's etiological opinion to be probative as it was based upon a thorough evidentiary review, as well as a clinical evaluation, and was supported by a detailed rationale.  See Nieves-Rodriguez, 22 Vet. App. at 302-03.  Moreover, while mindful of the additional evidence that has been added to the record since the July 2008 VA opinion was promulgated, the Board finds that the Veteran's overall psychiatric disability picture has not changed so significantly as to render that opinion insufficient to evaluate his claim.  See Stefl, 21 Vet. App. at 123.  

In this regard, the Board observes that, even as the Veteran's diagnosis of depression has been called into question, and as the symptoms underlying that disputed diagnosis have been attributed to his current low back pathology, there has been no allegation, or other evidence, suggesting that such symptoms are at attributable to his September 1977 psychiatric episode, or to any other aspect of his active duty or ACDUTRA.  Furthermore, the Board itself is precluded from exercising its own independent judgment to arrive at such a conclusion absent competent medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and may not base decisions on its own unsubstantiated medical conclusions).  No such evidence has been presented here.

Tellingly, the Veteran himself has not expressly alleged that his current mental health problems had their onset in service.  Instead, he has relied on a secondary theory of entitlement, which, for the foregoing reasons, the Board has found unpersuasive.  However, even if the Veteran were to argue that a direct nexus existed between his psychiatric pathology and active service, his efforts would be insufficient, standing alone, to substantiate his claim.  Indeed, just as he has not demonstrated the clinical expertise to opine on the etiology of his current lumbar spine diagnoses, he also has not shown that he has the requisite training and experience to render such an opinion with respect to any current acquired psychiatric disability.  Therefore, his own unsubstantiated assertions of in-service nexus would be outweighed by the countervailing findings of the July 2008 VA examiner, who, as a licensed clinical psychologist, is deemed competent to render medicals opinions as to the diagnosis and etiology of mental health disorders.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  

As discussed, there is nothing in the record that directly refutes the July 2008 VA examiner's negative nexus opinion.  Nor is there any evidence that otherwise suggests a link between any current acquired disability and the Veteran's active service.  To the contrary, he has not alleged, and the record has not otherwise shown, that his mental health problems have persisted on a continuous basis since his military discharge.  Even if such a showing had been made, however, continuity of symptomatology is no longer sufficient to establish in-service nexus with respect to non-psychotic acquired psychiatric disorders, which lie beyond the scope of 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1337-1338.  Therefore, absent any complaint or clinical finding of psychosis, the Board finds that, just as the elements for secondary service connection have not been fully met in this case, the criteria for direct or presumptive service connection have also not been substantiated.  

Accordingly, the Board finds that the record is insufficient to establish service connection for an acquired psychiatric disability under any theory raised by the Veteran or otherwise suggested by the record.  Therefore, as with the low back claim decided above, the benefit of the doubt doctrine is inapplicable to his acquired psychiatric claim and that issue must also be denied.  38 U.S.C.A. § 5107 (West 2002) 38 C.F.R. § 4.3 (2013).



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a low back disability, is denied.




______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


